Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  DETAILED ACTION

Response to Amendment

This Notice of Allowance has been issued in response to applicant’s communication filed on November 02, 2021 in response to PTO Office Action. The Applicant’s remarks and amendments to the claims and/or specification were considered with the results that follow.

Claim Status

The instant application having Application has claims 2-41 pending; all of which are ready for examination by the examiner.  

The Applicant’s arguments filed on 11/02/2021 with respect to the PTO Office Action have been fully considered and are persuasive.

Claims 2-41 are pending for this office action.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The closest prior art teaches determining a data quality rule for a particular field of a dataset.
The prior art taken as a whole does not show nor suggest “the dataset including data records having data elements for each of one or more fields, the method including: analyzing data records in one or more particular instances of the dataset, including analyzing data elements for the particular field for the analyzed data records to determine determining a reference profile for the particular field for the analyzed data records in   the one or more particular instances of the dataset; and based on the determined reference profile, determining a data quality rule for the particular field of the dataset, in which the data quality rule for the particular field of the dataset is indicative of one or more of: (i) an allowable deviation between the reference profile for the particular field and a profile for the particular field of one or more of an instance of the dataset, (ii) an allowable value for a data element   for the particular field of a data record of an instance of the dataset, or (iii) a prohibited value for a data element of the particular field of a data record of an instance of the dataset” and as specifically called for the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Claims 2-41 are allowed.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC M WOO whose telephone number is (571)272-4043.  The examiner can normally be reached on 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ISAAC M WOO/Primary Examiner, Art Unit 2163